Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 3/10/2022, with respect to the 35 USC 112, 102 and 103 rejections cited in the last Office Action mailed 12/10/2021 have been fully considered and are persuasive.  All rejections been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-51 have been considered but are moot because the new ground of rejection corrects the deficiencies cited in said arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31, 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warford US 2006/0156492 in view of Gordon US 5,7450,575.
Warford discloses a modular ramp system comprising:
A plurality of ramp sections (1) disposed in series to form an elongated rampway, Fig. 1.
Each ramp section comprising:
1st and 2nd ends, see Fig. 4.  Each end having a connector panel (18, 20) and a respective connecting member (10) or (13).
Wherein said connecting members (10, 13) of adjacent sections are configured to engage each other, thereby forming a continuous traffic surface suitable for wheelchairs and the like.  See Figs. 4 a-d.  [0010-11].  
	What Warford does not disclose is the use of a set screw.
However, Gordon teaches a modular ramp assembly (10) comprising:
A plurality of ramp sections (10a-c).  Each ramp section including opposing ends and connectable in series to form an elongated rampway.  See Figs. 2, 3; Col. 4, lns. 
Wherein each opposing end includes a connecting member (40) defining a screw boss (44) configured to receive a fastener or a clamp to secure adjacent ramp sections and end units into an elongated rampway.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modular rampway of Warford with the fasteners taught by Gordon in order to prevent the movement or collapse of the elevated rampway.

With respect to claims 36-39 Warford discloses a modular ramp system comprising:
A plurality of ramp sections (1) disposed in series to form an elongated rampway, Fig. 1.
Each ramp section comprising:  A connector panel (18, 20) and a respective connecting member (10) or (13).  Wherein said connecting members (10, 13) of adjacent sections are configured to engage each other, thereby forming a continuous traffic surface suitable for wheelchairs and the like.  The connecting members including a J-shaped projection (10) and a complementarily shaped receiver (7/13) as well as lower connecting members (17, 16).  What Warford does not disclose is the use of a set screw.  However, Gordon teaches a modular ramp assembly (10) comprising:
A plurality of ramp sections (10a-c).  Each ramp section including opposing ends and connectable in series to form an elongated rampway.  See Figs. 2, 3; Col. 4, lns. 
Wherein each opposing end includes a connecting member (40) defining a screw boss (44) configured to receive a fastener or a clamp to secure adjacent ramp sections and end units into an elongated rampway.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any of the connecting members (10, 13, 16, 17) of Warford with the fasteners taught by Gordon in order to prevent the movement or collapse of the elevated rampway.

	Allowable Subject Matter
Claims 40-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				6/17/2022